 



Exhibit 10.3

[Unofficial English Translation]

 

Agreement on Termination of Existing Controlling Documents

 

This Agreement on Termination of Existing Controlling Documents (“This
Agreement”) is signed by the following parties on February 9, 2015 in the city
of Fuzhou, China.

 

 

Party A: Pingtan Guansheng Ocean Fishing Co., Ltd.

 

Address: 4/F, 137 Lianhuazhuang, Hongshan Neighborhood Committee, Tancheng Town,
Pingtan County

 

Legal Representative: Jiang Xu

 

 

Party B: Fujian Province Pingtan County Ocean Fishing Group Co., Ltd.

 

Address: Room 201, Building 3, Wandefu Garden, Cuiyuan North Road, Tancheng
Town, Pingtan County

 

Legal Representative: Lin Zhiyan

 

 

Party C:

 

Party C (1): Zhuo Honghong

 

ID Card No.: [OMITTED]

 

Address: Unit 2604, Building 1, Jinting Apartments, 1 Yuquan Road, Gulou
District, Fuzhou, Fujian Province

 

 

Party C (2):Lin Zhiyan

 

ID Card No.: [OMITTED]

 

Address: 501 Building 1, Huisheng Garden, Guohuo East Road, Jin’an District,
Fuzhou, Fujian Province

 

In This Agreement, Party A, Party B and Party C are separately referred to as
“either/one party” and collectively “the parties”.

 



1 / 7

 

 

Whereas:

 

1. On November 26, 2012, Party A, Party B and Party C signed the Contracted
Operation Agreement, the Exclusive Call Option Agreement, the Equity Pledge
Agreement and the Power of Attorney (see appendix A; the above-mentioned
documents are jointly referred to as “Existing Controlling Documents”).

 

2. In accordance with the provisions of This Agreement, the parties agree to
terminate all Existing Controlling Documents and exempt each other from all
responsibilities and obligations under the Existing Controlling Documents.

 

Now, therefore, the parties reach the following Agreement via consultation and
consensus:

 

1.Termination of Existing Controlling Documents

 

1.1 The parties hereby irrevocably agree and confirm that all and/or any
Existing Controlling Document(s) named above is/are terminated as of the date of
signing This Agreement, without any further effect.

 

1.2 As of the date of signing This Agreement, the parties shall no longer enjoy
any rights under all and/or any Existing Controlling Document(s), and shall no
longer be required to fulfill any obligation under all and/or any Existing
Controlling Document(s), and any unfulfilled obligation shall not be further
fulfilled.

 

1.3 The parties to This Agreement are hereby irrevocably and unconditionally
exempted from disputes, claims, requests, rights, obligations, responsibilities,
actions, contracts or causes of action of any type or nature, in relation to and
which are owned or possibly owned by other parties of This Agreement and which
are directly or indirectly related to all and/or any Existing Controlling
Document(s) or which arise from Existing Controlling Documents in the past, at
present or in the future.

 



2 / 7

 

 

1.4 Without prejudice to the general provisions of the above-mentioned Clause
1.3, as of the date of signing This Agreement, the parties to This Agreement are
hereby exempted, as well as their heirs, successors, transferees or estate
executors, from commitments, debts, appeals, requests, obligations or
responsibilities of any type or nature in relation to and which are owned or
possibly owned by other parties to This Agreement; the directors, senior
managers, employees, legal counsel and agents of such other parties at present
and in the past; the related parties of such persons and the respective
successors and transferees of such parties, and which are related to the
Existing Controlling Documents or arise from the Existing Controlling Documents,
including legal claims and causes of action principled on equality, regardless
of whether such claims or requests have been instituted or not yet instituted,
are absolute or contingent, or are known or unknown.

 

2.The Parties’ Representations and Warranties

 

The parties hereby make representations and warranties as follows:

 

2.1 Each has obtained the necessary authorizations and has the right to sign
This Agreement; its signing and fulfillment of This Agreement do not constitute
any conflict, restriction or violation of any binding influential law,
regulation or agreement.

 

2.2 Once This Agreement is signed, it shall constitute the legal, effective and
binding obligations, which may be mandatorily enforced thereon as per the
provisions of This Agreement.

 

2.3 There is no lawsuit, arbitration, or legal, administrative or any other
proceeding, or government investigation relating to the object of This
Agreement.

 

3.Commitments

 

In order to successfully complete the termination of the rights and obligations
under the Existing Controlling Documents, the parties shall sign all necessary
or appropriate documents and take all necessary or appropriate actions to
provide active support to other parties to obtain relevant registration
documents, and proceed with relevant procedures for termination.

 



3 / 7

 

 

4.Liability for Breach of Agreement

 

If one party breaches any provision of This Agreement, resulting in failure to
fulfill This Agreement in whole or in part, it shall assume liabilities for
breach of agreement, and make compensation for the losses brought to any other
party to This Agreement accordingly.

 

5.Responsibilities for Confidentiality

 

The parties acknowledge and confirm that any verbal or written information
exchanged among them in relation to This Agreement is confidential information.
The parties shall keep all such information confidential. Without the written
consent of any other party to This Agreement, it shall not disclose any relevant
information to any third party, except in the following cases: (1) The public is
or will be aware of such information (instead of where the party which receives
information discloses such information to the public without permission); (2)
Information that must be disclosed as per applicable laws or regulations; or (3)
One party needs to disclose information to its potential investors or legal or
financial counsel regarding the transactions mentioned in This Agreement, and
such potential investors or legal or financial counsel shall also abide by the
responsibilities for confidentiality which are similar to this clause. The
disclosure of any confidential information by any personnel of either party or
any hired organization shall be deemed to be the disclosure by such party, and
such party shall assume liabilities for breach of agreement as per This
Agreement. This clause shall remain effective regardless of whether This
Agreement is terminated for any reason.

 

6.Applicable Laws and Dispute Resolution

 

6.1 The conclusion, effect, interpretation, fulfillment, modification and
termination of This Agreement, as well as the resolution of disputes, are all
subject to the laws of China.

 

6.2 In case of any circumstance such as disagreement, litigation claim, dispute,
breach of agreement, termination or loss of effect arising from termination or
implementation of This Agreement, (“Dispute”), the parties shall first resolve
same via friendly consultation. If, within 30 days after delivery of written
notice by either party requesting consultation on such Dispute, the parties fail
to resolve same and in the absence of written provisions otherwise established,
such Dispute shall be submitted to the China International Economic and Trade
Arbitration Commission for arbitration as per the arbitration rules in effect at
that time. The place of arbitration is Shenzhen. Any arbitration award issued as
per this clause shall be final and binding on all parties. The expenses for
arbitration shall be determined based on the arbitration award.

 



4 / 7

 

 

6.3 Where any Dispute arises from the interpretation and fulfillment of This
Agreement or any Dispute is under arbitration, except for matters of the
Dispute, the parties to This Agreement shall continue to exercise their other
rights under This Agreement and fulfill their other obligations under This
Agreement.

 

7.Other Matters

 

7.1 This Agreement is signed and comes into effect on the date mentioned by the
parties at the beginning of This Agreement.

 

7.2 Any notice, request, requirement or other correspondence required by or
issued as per This Agreement shall be delivered to the relevant parties in
writing. If the above-mentioned notice or any other correspondence is delivered
by fax or telex, it shall be regarded as having been served once sent; in case
of delivery in person, it shall be regarded as having been served upon being
presented in person; if it is sent by mail, it shall be regarded as having been
served five days after being mailed out.

 

7.3 This Agreement is formulated in quadruplicate, with one original held by
Party A and Party B each, and two originals held by Party C. All originals bear
equal legal effect.

 

7.4 The parties to This Agreement may modify and supplement This Agreement via
written agreement. The modified agreement and/or supplemented agreement between
the parties to This Agreement in relation to This Agreement shall be an integral
part of This Agreement bearing equal legal force as This Agreement.

 

7.5 If any clause under This Agreement becomes invalid, it shall not affect the
legal force of any other clause under This Agreement.

 

(The following space is intentionally left blank)

 

5 / 7

 

 

(This page is the signature page of the Agreement on Termination of Existing
Controlling Documents)

 

Party A: Pingtan Guansheng Ocean Fishing Co., Ltd. (Seal)

 



Legal Representative/Authorized Representative:   /s/ Xu Jiang (Signature)



 



Party B: Fujian Province Pingtan County Ocean Fishing Group Co., Ltd. (Seal)

 





Legal Representative/Authorized Representative:   Zhiyan Lin (Signature)



 

Party C (1): Zhuo Honghong

 



/s/ Honghong Zhuo (Signature)



 

 

Party C (2): Lin Zhiyan

 



/s/ Zhiyan Lin (Signature)



 



February 9, 2015

 

6 / 7

 



 

Appendix: Existing Controlling Documents

 



Number Name of Agreement Signatories Signing Date 1 Contracted Operation
Agreement Pingtan Guansheng Ocean Fishing Co., Ltd.; Fujian Province Pingtan
County Ocean Fishing Group Co., Ltd.; Zhuo Honghong; Lin Zhiyan November 26,
2012 2 Exclusive Call Option Agreement Pingtan Guansheng Ocean Fishing Co.,
Ltd.; Fujian Province Pingtan County Ocean Fishing Group Co., Ltd.; Zhuo
Honghong; Lin Zhiyan November 26, 2012 3 Equity Pledge Agreement Pingtan
Guansheng Ocean Fishing Co., Ltd..; Fujian Province Pingtan County Ocean Fishing
Group Co., Ltd.; Zhuo Honghong; Lin Zhiyan November 26, 2012 4 Power of Attorney
Pingtan Guansheng Ocean Fishing Co., Ltd..; Zhuo Honghong; Lin Zhiyan November
26, 2012



 





7 / 7

